United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                           April 16, 2007
                              FOR THE FIFTH CIRCUIT
                                                                      Charles R. Fulbruge III
                                                                              Clerk

                                   No. 05-40747



                            UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                        VERSUS

                     RODOLFO MANUEL LUMBRERAS-LINERAS,

                                                          Defendant-Appellant.



             Appeal from the United States District Court
              For the Southern District of Texas, Laredo
                        USDC No. 5:04-CR-2475-1


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

             This    court     previously    affirmed     the    conviction       and

sentence     of     the     Appellant    Rodolfo   Manuel       Lumbreras-Lineras

(“Lineras”).      On December 11, 2006, the Supreme Court vacated and

remanded    the     case    for   reconsideration    in   light     of   Lopez     v.

Gonzalez, 127 S. Ct. 625 (2006).

             In light of Lopez, the district court erred by enhancing

Lineras’s sentence based on a Texas conviction for possession of


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
marijuana.    Because Lineras has completed the confinement portion

of his sentence, any argument that the prison term should be

reduced is moot and the only portion of the sentence remaining for

consideration is the defendant’s term of supervised release.

          However, as the Federal Public Defender notes, Lineras

presumably has been deported.               In order to resentence him and

reduce his    term    of   supervised       release,   FEDERAL RULE   OF   CRIMINAL

PROCEDURE 43 requires the defendant to be present and have the

opportunity to allocute.         Because the defendant has been deported

and is legally unable, without permission of the Attorney General,

to reenter the United States to be present for a resentencing

proceeding, there is no relief we are able to grant Lineras and his

appeal   is   moot.        See    United      States   v.   Rosenbaum-Alanis,

No. 05-41400, 2007 WL 926832 (5th Cir. March 29, 2007).               The appeal

is therefore DISMISSED.




                                        2